1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement(IDS) submitted was filed along with the mailing date of the application on March 23, 2021 and after the mailing date of the application on September 27, 2021. Both the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,191,597 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-19 of U.S. Patent No. US 10,191,597 B2 reads on the corresponding limitation of claims 1-20 of the current application 17/209,559. Both the US published Patent and current application recite modulating a reference voltage for performing capacitive touch sensing.

Comparison of claims 1-20 of the current application and claims 1-19, of the US Patent No. US 10,191,597 B2 is given below:-



17/209,559
US 10,191,597 B2
Claim 1: An input device, comprising:
a plurality of sensor electrodes;
and 
a processing system, comprising:
[Claim 2: The input device of claim 1, further comprising: a reference voltage modulator configured to modulate a reference voltage used to provide power to a plurality of power supplies.]
a first receiver electrically coupled to the plurality of sensor
electrodes, wherein the first receiver is configured to acquire first resulting signals from the plurality of sensor electrodes and determine, based on the first resulting signals, a first capacitive measurement representing a total capacitance of the plurality of sensor electrodes; and
[Claim 3: The input device of claim 2, wherein the first receiver acquires the first resulting signals when the reference voltage is modulated.]
a plurality of second receivers each coupled to one or more of the plurality of sensor electrodes, wherein the plurality of second receivers are configured to acquire second resulting signals from at least a subset of the plurality of sensor electrodes and determine a second capacitive measurement representing a localized capacitance value for the subset of the plurality of sensor electrodes,









wherein the processing system is configured to mitigate an effect a grounding condition has on the second capacitive measurement using the first capacitive measurement.
Claim 1: An input device, comprising: 
a plurality of sensor electrodes;
and 
a processing system, comprising: 

a reference voltage modulator configured to modulate a reference voltage used to provide power to a plurality of power supplies; 

a central receiver electrically coupled to the plurality of sensor electrodes, wherein the central receiver is configured to, when the reference voltage is being modulated, acquire first resulting signals from the plurality of sensor electrodes simultaneously, wherein the central receiver comprises circuitry configured to output, using the first resulting signals, a first capacitive measurement representing a total capacitance of the plurality of sensor electrodes; and 


a plurality of local receivers each coupled to a respective one of the plurality of sensor electrodes, wherein the plurality of local receivers is configured to acquire second resulting signals from the plurality of sensor electrodes, wherein each of the plurality of local receivers comprises circuitry, different from the circuity in the central receiver, configured to output, using at least a portion of the second resulting signals, a second capacitive measurement representing a localized capacitance value for a portion of a sensing region comprising the respective one of the plurality of sensor electrodes coupled to a respective one of the plurality of local receivers, 
wherein the processing system is configured to mitigate an effect a grounding condition has on the second capacitive measurements outputted by the plurality of local receivers using the first capacitive measurement outputted by the central receiver.
Claim 4: The input device of claim 2, further comprising: 
a controller configured to disconnect the reference voltage from a power source while the reference voltage is modulated.

Claim 2: The input device of claim 1, further comprising: 
a controller configured to disconnect the reference voltage from a DC power source while the reference voltage is being modulated.
Claim 5: The input device of claim 1, wherein the first receiver comprises first circuitry and the second receivers comprise second circuitry and wherein the first circuitry is different than the second circuitry.
Part of claim 10:  wherein each of the plurality of local receivers comprises circuitry, different from the circuitry in the central receiver, configured to output, 
Claim 6: The input device of claim 1, wherein acquiring the second resulting signals occurs in parallel with acquiring the first resulting signals.
Claim 4: The input device of claim 1, wherein acquiring the second resulting signals on the plurality of local receivers occurs in parallel with acquiring the first resulting signals on the central receiver when the reference voltage is modulated.
Claim 7: The input device of claim 1, wherein the processing system further comprises: 
a display module configured to update pixels in a display screen,
wherein the display module and the plurality of second receivers are disposed within a common integrated circuit.
Claim 7: The input device of claim 1, wherein the processing system further comprises: 
a display module configured to update pixels in a display screen, wherein the display module and the plurality of local receivers are disposed within a common integrated circuit.
Claim 8: The input device of claim 1, wherein the processing system further comprises: 
a display module configured to update pixels in a display screen,
wherein the display module is disposed within a first integrated circuit and at least a portion of the plurality of second receivers is disposed within a second integrated circuit.
Claim 8: The input device of claim 1, wherein the processing system further comprises: 
a display module configured to update pixels in a display screen, wherein the display module is disposed within a first integrated circuit and at least a portion of the plurality of local receivers is disposed within a second integrated circuit.



Claims 9-16 recite identical claim limitations respectively as in claims 1-8. Therefore, claims 9-16 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8 and part of claim 10 (also claims 10, 11, 13) of U.S. Patent No. US 10,191,597 B2.
 
Claim 17 corresponds to claim 16 of US patent US 10,191,597 B2;
Claim 18 corresponds to claims 11 and 12 of US patent US 10,191,579 B2;
Claim 19 corresponds to claim 18 of US patent US 10,191,597 B2;
Claim 20 corresponds to claim 19 of US patent US 10,191,597 B2;

5.	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,990,148 B2 in view of SHIH et al.(US 2015/0378465 A1) (herein after SHIH). 

17/209,559
US 10,990,148 B2
Claim 1(also claims 9, and 17): An input device, comprising:
a plurality of sensor electrodes;
and 


a processing system, comprising:
a first receiver electrically coupled to the plurality of sensor
electrodes, wherein the first receiver is configured to acquire first resulting signals from the plurality of sensor electrodes and determine, based on the first resulting signals, a first capacitive measurement representing a total capacitance of the plurality of sensor electrodes; and
a plurality of second receivers each coupled to one or more of the plurality of sensor electrodes, wherein the plurality of second receivers are configured to acquire second resulting signals from at least a subset of the plurality of sensor electrodes and determine a second capacitive measurement representing a localized capacitance value for the subset of the plurality of sensor electrodes,
wherein the processing system is configured to mitigate an effect a grounding condition has on the second capacitive measurement using the first capacitive measurement.

Claim 6: The input device of claim 1, wherein acquiring the second resulting signals occurs in parallel with acquiring the first resulting signals.
Claim 1: An input device comprising: 
a plurality of sensor electrodes; a plurality of display electrodes configured to be driven for display updating; and 
a processing system comprising: 
a plurality of local receivers coupled to respective ones of the plurality of sensor electrodes, wherein the plurality of local receivers are configured to acquire first resulting signals from the plurality of sensor electrodes; and 
a central receiver comprising an integrator coupled to each of the plurality of sensor electrodes and at least one display electrode of the plurality of display electrodes at a common electrical node, wherein the integrator is configured to acquire second resulting signals from each of the plurality of sensor electrodes and the at least one display electrode simultaneously, and wherein the plurality of local receivers and the central receiver are configured to measure the first and second resulting signals in parallel.



Nevertheless, US Patent NO. US 10,990,148 B2 is not found to recited expressly the limitations, ”wherein the processing system is configured to mitigate an effect a grounding condition has on the second capacitive measurement using the first capacitive measurement”.

However, SHIH teaches a self-capacitance touch screen, wherein the processing system(touch processor 202, touch controller 206, host processor 228, fig.2, Para-19, 21, 24) is configured to mitigate an effect a grounding condition(reducing the floating ground effect, figs.2,4&8B, Para-16, 21, 52-56) has on the second capacitive measurement(touch sensing from a touch screen 220) using the first capacitive measurement(touch signal send to the processing system 202, 206, 228, figs.2&4-8, Para-31, 32, 39, 40, 50-58).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified the claim of US 10,990,148 B2 with the teaching of SHIH to include the feature in order to improve the quality of the touch panel display.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 7-9, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright(US 2008/0277171 A1)in view of SHIH et al.(US 2015/0378465 A1) (herein after SHIH).

Regarding claim 1, Wright teaches an input device(user interface devices; touch-sensor devices, Para-1), comprising:

a plurality of sensor electrodes(sensor elements 355(1)-355(N), figs.4A-5; sensor array 610, fig.6); and

a processing system(processing device 210, figs.2&6, Para 38-40, 42-48, 50-51, 85), comprising:

a first receiver(capacitance sensor 201, figs.2,&4A-6, and related text) electrically coupled to the plurality of sensor electrodes(sensor elements 355(1)-355(N); sensor array 610), wherein the first receiver(capacitance sensor 201)is configured to acquire first resulting signals from the plurality of sensor electrodes(sleep mode, fig.4B, Para-96) and determine, based on the first resulting signals, a first capacitive measurement representing a total capacitance of the plurality of sensor electrodes(collectively couple a group of sensor elements, Para-85; aggregate capacitance, Para-94; also Para 95-101); and

a plurality of second receivers(capacitance sensor 201, figs.2,4A-6 and related text; multiple capacitance sensors 201, Para-87) each coupled to one or more of the plurality of sensor electrodes(Para-87: multiple capacitance sensors 201 may be used to measure capacitance on all or less than all of the sensor elements of the touch panel 410), wherein the plurality of second receivers are configured to acquire second resulting signals from at least a subset of the plurality of sensor electrodes and determine a second capacitive measurement representing a localized capacitance value for the subset of the plurality of sensor electrodes(Para-84, 85, 93, 94, 96-101, 110, 116, 118)
[wherein the processing system is configured to mitigate an
effect a grounding condition has on the second capacitive
measurement using the first capacitive measurement].

Nevertheless, Wright is not found to teach expressly the input device, wherein the processing system is configured to mitigate an effect a grounding condition has on the second capacitive measurement using the first capacitive measurement.

However, SHIH teaches a touch sensor panels, wherein the processing system(touch processor 202, touch controller 206, host processor 228, fig.2, Para-19, 21, 24) is configured to mitigate an effect a grounding condition(floating ground, Para-4, 16, 52-56) has on the second capacitive measurement(touch sensing signal from touch screen 220) using the first capacitive measurement(touch signal send to the touch processor 202,  touch controller 206 or host processor 228, figs.2&4-8, Para-31, 32, 39, 40, 50-58).

Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified Wright with the teaching of SHIH to include the feature in order to reduce the effects of floating ground reference and also to improve quality of a touch panel display.

Regarding claim 7, Wright as modified by SHIH teaches the input device of claim 1, wherein the processing system further comprises: a display module(Para-43, 90, Wright)(fig.2, Para-25, SHIH)(for motivation see the rejection of claim 1) configured to update pixels in a display screen(Para-21, 25-29, SHIH) (obvious to have different image at different time thus updating display pixels), wherein the display module and the plurality of second receivers are disposed within a common integrated circuit(fig.2, Para-19, 25, SHIH).

Regarding claim 8, Wright as modified by SHIH teaches the input device of claim 1, wherein the processing system further comprises: 

a display module(Para-43, 90, Wright) (fig.2, Para-25, SHIH)(for motivation see the rejection of claim 1) configured to update pixels in a display screen(Para-21, 25-29, SHIH) (obvious to have different image at different time thus updating display screen),

wherein the display module is disposed within a first integrated circuit(fig.2, Para-19, 25, SHIH) [and at least a portion of the plurality of second receivers is disposed within a second integrated circuit].

Neither Wright nor SHIH teaches expressly that at least a portion of the plurality of second receivers is disposed within a second integrated circuit.

However, Examiner takes an official notice that Application Specific Integrated Circuit(ASIC) technology is well-known in the art to combine disparate functional elements into a single integrated circuit(as disclosed by SHIH above), or alternatively, to distribute functionality over plural ASICs for redundancy. 

Therefore, it would have been obvious to a person of ordinary skill to the display module is disposed within a first integrated circuit and at least a portion of the plurality of second receivers is disposed within a second integrated circuit(See MPEP 2144.04(V), making integral or separable is obvious).

Claims 9 and 17 are rejected for the same reason as mentioned in the rejection of claim 1, since claims 9 and 17 recite almost identical claim limitations except minor change in wording in preamble(claim 9)and in different formats(claim 17).

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 7, since both claims 7 and 15 recite almost identical claim limitations except minor change in wording.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 8, since both claims 8 and 16 recite almost identical claim limitations except minor change in wording.

Regarding claim 20, Wright as modified by SHIH teaches the method of claim 16, further comprising:
wherein the central receiver is configured to acquire third resulting signals from a plurality of display electrodes (common electrodes 352),
determining a third capacitive measurement representing a total capacitance of the plurality of display electrodes (collectively couple a group of sensor elements, Para-85; aggregate capacitance, Para-94; also Para 95-101, Wright); and 
mitigating the effect the grounding condition(reducing the floating ground effect) (figs. 2, 4, 8; Para-4, 16, 21, 52-56) has on the second capacitive measurements(touch sensing signal from a touch panel 220) using the third capacitive measurements (touch signal send to the processing system 202, 206, 228(figs.2, 4&8; Para-31, 32, 39, 40, 50-58)(it is obvious to one of ordinary skill in the art to use the same principle of first capacitive measurement in the third capacitive measurement).
10.	Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright(US 2008/0277171 A1)in view of SHIH et al.(US 2015/0378465 A1) and further in view of Morein et al.(US 8,766,950 B1)(herein after Morein).

Regarding claim 2, Wright as modified by SHIH is not found to teach expressly the input device of claim 1, further comprising: a reference voltage modulator configured to modulate a reference voltage used to provide power to a plurality of power supplies.

However, Morein teaches a modulated power supply for reduced parasitic capacitance, wherein a reference voltage modulator (fig.6, modulated power supply 508 with modulator MOD connected to ground 532 and Vcc provided to power supply line 530) configured to modulate a reference voltage used to provide power to a plurality of power supplies(Col-18, Line-4 to Col-19, Line-4).

Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified Wright further with the teaching of Morein to include the feature in order to provide an input device integrated with a display device having a modulated power supply to reduce the amount of parasitic capacitance as compared with an input device that does not include a modulated power supply.
Regarding claim 3, Wright as modified by SHIH and Morein teaches the input device of claim 2, wherein the first receiver acquires the first resulting signals when the reference voltage is modulated(figs.1-2,4B,5-6; Col-9, Line-44 to Col-11, Line-11; Col-12, Lines 47-60,  Col-15, Lines 44-50, Morein).

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims 2 and 10 recite almost identical claim limitations except minor change in wording.

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims 3 and 11 recite almost identical claim limitations except minor change in wording.

11.	Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright(US 2008/0277171 A1), SHIH et al.(US 2015/ 0378465 A1), Morein et al.(US 8,766,950 B1) and further in view of LEE(US 2013/0328829 A1).

Regarding claim 4, Wright as modified by SHIH and Morein is not found to teach expressly the input device of claim 2, further comprising: a controller configured to disconnect the reference voltage from a power source while the reference voltage is modulated.
However, LEE does disclose a power management controller configured to disconnect the reference voltage from a power source while the reference voltage is modulated(fig.4, Para-30: The touch-unit power supply 370 has a first switch S1, a second switch 52, and an energy storage device Cap. The first switch S1 has one end S11 connected to the power supply end VCCA and the other end S12 connected to one end VCCB of the energy storage device Cap. The second switch S2 has one end S21 connected to the ground end GNDA and the other end S22 connected to the other end GNDB of the energy storage device Cap. When the touch unit 330 performs a touching detection, the first switch S1 disconnects the energy storage device Cap from the power supply end VCCA while the second switch S2 disconnects the energy storage device Cap from the ground end GNDA.). 

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Wright further with the teaching of LEE to include the feature in order to increase touch detection accuracy.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims 4 and 12 recite almost identical claim limitations except minor change in wording.

Claim 18 is rejected for the same reason as mentioned in the rejection of claims 2 and 4, since claim 18 recite limitations identical to claims 2 and 4. For motivation and mapping, see the rejection of claims 2(Morein) and 4(LEE) above.

12.	Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright(US 2008/0277171 A1) in view of SHIH et al.(US 2015/0378465 A1) and further in view of KING et al.(US 2012/0050211 A1) (herein after KING).

Regarding claim 5, Wright as modified by SHIH is not found to teach expressly the input device of claim 1, wherein the first receiver comprises first circuitry and the second receivers comprise second circuitry and wherein the first circuitry is different than the second circuitry.

However, KING teaches a system for concurrent signal detection for touch and hover sensing, wherein the first receiver comprises first circuitry(touch sensing circuit 3516 or hover sensing circuit 3518, fig.35) and the second receivers comprise second circuitry(hover sensing circuit 3518 or touch sensing circuit 3516, fig.35) and wherein the first circuitry is different than the second circuitry(two different circuits controlled by a switch to connect touch and hover sensor).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Wright further with the teaching of KING to include the feature in order to provide a touch sensing device capable of detecting concurrent touch and/or hover events that advantageously provides improved touch and hover sensing.   

Regarding claim 6, Wright as modified by SHIH is not found to teach expressly the input device of claim 1, wherein acquiring the second resulting signals occurs in parallel with acquiring the first resulting signals.

However, KING teaches a system for concurrent signal detection for touch and hover sensing, wherein acquiring the second resulting signals occurs in parallel with acquiring the first resulting signals(figs.17-20, and related text)(for motivation see the rejection of claim 5 above).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Wright further with the teaching of KING to include the feature in order to provide a touch sensing device capable of detecting touch and/or hover events simultaneously that advantageously provides improved touch and hover sensing.   

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims 6 and 14 recite almost identical claim limitations except different formats.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wright(US 2008/0277171 A1), SHIH et al.(US 2015/0378465 A1), Morein et al.(US 8,766,950 B1) and further in view of KING et al.(US 2012/0050211 A1)(herein after KING).

Regarding claim 13, Wright as modified by SHIH and Morein is not found to teach expressly the processing system of claim 10, wherein the first receiver comprises first circuitry and the second receivers comprise second circuitry and wherein the first circuitry is different than the second circuitry.

However, KING teaches a system for concurrent signal detection for touch and hover sensing, wherein the first receiver comprises first circuitry(touch sensing circuit 3516 or hover sensing circuit 3518, fig.35) and the second receivers comprise second circuitry(hover sensing circuit 3518 or touch sensing circuit 3516, fig.35) and wherein the first circuitry is different than the second circuitry(two different circuits controlled by a switch to connect touch and hover sensor).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Wright further with the teaching of KING to include the feature in order to provide a touch sensing device capable of detecting concurrent touch and/or hover events that advantageously provides improved touch and hover sensing.   

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wright(US 2008/0277171 A1), SHIH et al.(US 2015/0378465 A1), Morein et al.(US 8,766,950 B1), LEE(US 2013/0328829 A1) and further in view of KING et al.(US 2012/0050211 A1) (herein after KING).

For mapping and motivation, see the rejection of claim 6 above.
	
Examiner Note


15.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
CONTACT

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692